Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,950,020 in view of Yasutake (U.S. PGPUB 20150371447) and Alberth et al. (U.S. PGPUB 20120236105). Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,950,020 in combination with Yasutake and Alberth et al. encompasses the limitations to the pending claims.
With respect to claim 1, U.S. Patent No. 10,950,020 discloses:
Pending claim 1
Patented claim 1
A method for managing multiple-user content comprising
A method for managing content comprising
receiving augmented reality (AR) source content in a first content database, the AR source content having a plurality of 


user image processing info in this stage, comprising an integration instruction to incorporate the user(s) image into an AR user content in real-time in this stage, wherein the user(s) image is extracted in real-life in real-time, and at least one transition criterion from this stage to another stage based on a user's behavior detected from real-time user image
and a third stage in the AR source content comprises advertisement engagement info based on first user, second user, or combination of two users' information
and a second stage in the AR source content comprises user advertisement engagement info
storing at least concurrent stage of AR source content; analyzing at least one content item in the AR source content to extract content selection criteria
storing at least concurrent stage of AR source content; analyzing at least one content item in the AR source content to extract content selection criteria
and providing at least one content item from a second content database, the 



Yasutake, who also deals with augmented reality, discloses a method for including second user image processing info in a second stage, comprising an integration instruction to incorporate the second user image into an AR user content in real-time in this stage (paragraph 93, Upon receiving the capture data from the computer devices of the primary and non-primary users, the server device can generate a scene of an AR based environment for each primary user), wherein the second user image is extracted in real-life in real-time (paragraph 92, each non-primary user uses his/her computer device to capture data of himself/herself. In some embodiments, the captured data of a non-primary user includes, for example, face image data of that non-primary user. In such embodiments, the face image data of the non-primary user can include, for example, real-time video and audio data packets including extracted image data of that non-primary user's face, which is captured by a video camera of a computer device operated by that non-primary user).
U.S. Patent No. 10,950,020 and Yasutake are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of including second user image processing info in a second stage, comprising an integration instruction to incorporate the second user image into an AR user content in real-time in this stage, wherein the second user image is extracted in real-life in real-time, as taught by Yasutake, to the U.S. Patent No. 10,950,020 system, because this would permit users of computer devices to co-exist and interact with any AR based multi-media information in real time in a hybrid reality environment of real and virtual objects (paragraph 4 of Yasutake).
Alberth et al., who also deal with augmented reality, disclose a method of including at least one transition criterion from this stage to another stage based on the second user's behavior detected from real-time user image (paragraph 34, this flow chart shows the steps taken by system 100 when morphing a caller. The logic flow begins at step 401 where processor 102 determines a current context from context-aware circuitry 109. This is accomplished by context aware circuitry 109 determining context and passing this information to processor 102. Context aware circuitry 109 may comprise one or more of the following, paragraphs 35-53, paragraph 54, the image or video received from camera 101 and the appropriate image template are utilized for morphing as described above, paragraph 66, while the above described morphing dealt particularly with the user’s image, the same technique may be utilized to change the background of an image. For example, a user may wish to have their background appear as a workplace environment when placing a work-related call). The stage (background) transitions based on the context.
U.S. Patent No. 10,950,020, Yasutake, and Alberth et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of including at least one transition criterion from this stage to another stage based on the second user's behavior detected from real-time user image, as taught by Alberth et al., to the Raheman et al. system, because templates or techniques used for morphing will be easily changed based on a context of the call, the user will be provided with a simple method and apparatus to for morphing their image (paragraph 10 of Alberth et al.).
	With respect to claim 2, U.S. Patent No. 10,950,020 as modified by Yasutake and Alberth et al. disclose the method of claim 1, wherein the content items stored in the first content database comprise AR source content; and the content item in the second content database comprises non-AR raw data, AR source content, AR user content, or AR combined content, the AR combined content comprising AR source content and AR user content (Patented claim 2).
With respect to claim 3, U.S. Patent No. 10,950,020 as modified by Yasutake and Alberth et al. disclose the method of claim 1, wherein a stage in the AR source content further comprises; virtual environment processing info; virtual object(s) processing info; interactive control information including AR process controls programmed to occur in response to physical actions of one or more users, wherein the 
With respect to claim 4, U.S. Patent No. 10,950,020 as modified by Yasutake and Alberth et al. disclose the method of claim 2, wherein different AR user content is generated for different user interactions with the same AR source content (Patented claim 4).
With respect to claim 5, U.S. Patent No. 10,950,020 as modified by Yasutake and Alberth et al. disclose the method of claim 1, wherein the stages of the AR source content are independently modifiable so while running the current stage, all other stages can be updated without affecting the operation of the current stage of the AR source content (Patented claim 5).

With respect to claim 7, U.S. Patent No. 10,950,020 as modified by Yasutake and Alberth et al. disclose the method of claim 6, further comprising: receiving user generated AR source content and updating one or more stages of AR source content with the new user generated AR source content (Patented claim 7).
With respect to claim 8, U.S. Patent No. 10,950,020 as modified by Yasutake and Alberth et al. disclose the method of claim 7, wherein the user generated AR source content is generated and incorporated into one or more stages of AR source content to provide live user interaction with an AR environment (Patented claim 8).
With respect to claim 9, U.S. Patent No. 10,950,020 as modified by Yasutake and Alberth et al. disclose the method of claim 1, wherein the content selection criteria comprises user preferences, user information, user identification, user behavior, user bio-information, user AR interaction, user facial expressions, user physical movements, user gaze direction, user gaze duration, user connected device information, user connected device interaction, user dress, user social media data, user recent purchase history, user social-economic status analytics, pedestrian counting, aggregated data analytics, people counting, location information analytics, or other analytics information (Patented claim 9).

With respect to claim 11, U.S. Patent No. 10,950,020 as modified by Yasutake and Alberth et al. disclose the method of claim 10, wherein the authentication criteria comprises: admin access information, user access information, user sharing preferences, user privacy preferences, organization access information, organization sharing preferences, organization privacy preferences, online access information, or offline access information (Patented claim 11).
With respect to claim 12, U.S. Patent No. 10,950,020 discloses:
Pending claim 12
Patented claim 12
A content management system comprising; one or more processors; and a memory accessible to the one or more processors, the memory storing instructions executable by the one or more processors to
 A content management system comprising; one or more processors; and a memory accessible to the one or more processors, the memory storing instructions executable by the one or more processors to
receive augmented reality (AR) source content in a first content database, the AR source content having a plurality of stages, wherein a first stage in the AR source content comprises: first user 


a second stage in the AR source content comprises user advertisement engagement info; store at least concurrent stage of AR source content; analyze at least one content item in the concurrent stage of AR source content to extract content selection criteria
providing at least one content item from a second content database, the provided content item being selected using the content selection criteria, wherein the provided content item is incorporated into the stages of AR content in real-time.
provide at least one content item from a second content database, the provided content item selected using the content selection criteria, wherein the provided content items are incorporated into the current stage of AR content in real-time.


With respect to claim 13, U.S. Patent No. 10,950,020 as modified by Yasutake and Alberth et al. disclose the content management system of claim 12, wherein the stages of the AR source content are independently modifiable so that while running the current stage, all other stages can be updated without affecting the operation of the current stage of the AR source content (Patented claim 13).
With respect to claim 14, U.S. Patent No. 10,950,020 as modified by Yasutake and Alberth et al. disclose the content management system of claim 12, herein the content items in the first content database comprises AR source content; and the content items in the second content database comprises non-AR raw data, AR source content, AR user content, or AR combined content, the AR combined content comprising AR source content and AR user content (Patented claim 14).
With respect to claim 15, U.S. Patent No. 10,950,020 as modified by Yasutake and Alberth et al. disclose the content management system of claim 12, further comprising restricting access to at least one item of the AR source content or the content database(s), according to at least one authentication criterion (Patented claim 15).

Pending claim 16
Patented claim 16
An apparatus for content management comprising: memory for storing a content management application and at least one stage of AR source content, the content management application programmed to manage AR content, wherein a first stage in the AR source content comprises
 An apparatus for content management comprising: memory for storing a content management application and at least one stage of AR source content, the content management application programmed to manage AR content, wherein a first stage in the AR source content comprises
first user image processing info in this stage, comprising an integration instruction to incorporate the user image into an AR user content in real-time in this stage, wherein the user image is extracted in real-life in real-time, and at least one transition criterion from this stage to another stage based on a user's behavior detected from real-time user image
user image processing info in this stage, comprising an integration instruction to incorporate the user(s) image into an AR user content in real-time in this stage, wherein the user(s) image is extracted in real-life in real-time, and at least one transition criterion from this stage to another stage based on a user's behavior detected from real-time user image
a third stage in the AR source content comprises advertisement engagement info based on first user, second user, or combination of two users' information; 


provide at least one content item from a second content database, the provided content item selected using the content selection criteria, wherein the provided content items are incorporated into the current stage of AR content in real-time.

U.S. Patent No. 10,950,020 as modified by Yasutake and Alberth et al. disclose second user image processing info in a second stage, comprising an integration instruction to incorporate the second user image into an AR user content in real-time in this stage, wherein the second user image is extracted in real-life in real-time, and at least one transition criterion from this stage to another stage based on the second user's behavior detected from real-time user image; see rationale for rejection of claim 1.
With respect to claim 17, U.S. Patent No. 10,950,020 as modified by Yasutake and Alberth et al. disclose the apparatus of claim 16, wherein the stages of the AR source content are independently modifiable so that while running the current stage, all 
With respect to claim 18, U.S. Patent No. 10,950,020 as modified by Yasutake and Alberth et al. disclose the apparatus of claim 16, wherein the content selection criteria comprises user preferences, user information, user identification, user behavior, user bio-information, user AR interaction, user facial expressions, user physical movements, user gaze direction, user gaze duration, user connected device information, user connected device interaction, user dress, user social media data, user recent purchase history, user social-economic status analytics, pedestrian counting, aggregated data analytics, people counting, location information analytics, or other analytics information (Patented claim 18).
With respect to claim 19, U.S. Patent No. 10,950,020 as modified by Yasutake and Alberth et al. disclose the apparatus of claim 16, wherein different AR user content is generated for different user interactions with the same AR source content (Patented claim 19).
With respect to claim 20, U.S. Patent No. 10,950,020 as modified by Yasutake and Alberth et al. disclose the apparatus of claim 16, wherein the content items stored in the first content database comprise AR source content; and the content item in the second content database comprises non-AR raw data, AR source content, AR user content, or AR combined content, the AR combined content comprising AR source content and AR user content (Patented claim 20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20180075575 to Bostick et al. for a method of extracting a user image in real time to augment an image based on a detected condition
U.S. PGPUB 20210279475 to Tusch et al. for a method of extracting a user facial image in real time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
2/4/22